                  Case 1:20-cv-06302-KPF Document 46 Filed 12/22/20 Page 1 of 2




                                    RAAB, STURM & GANCHROW, LLP
                                            COUNSELORS AT LAW
                                       2125 CENTER AVENUE, SUITE 100
                                         FORT LEE, NEW JERSEY 07024
                                            Tel: (201)292-0150
                                            FAX: (201)292-0152
                                                                                     MAURA E. BREEN**
    RONALD RAAB*
                                                                                     SAMUEL R. BLOOM****
    IRA A. STURM***



                                   MEMO ENDORSED
    ARI D. GANCHROW*

            ————

  * ADMITTED IN NY AND NJ
 ** ADMITTED IN NY AND CT
*** ADMITTED IN NY AND FLA
****ADMITTED IN NY, NJ AND MD
                                                                 December 22, 2020

By: ECF
The Honorable Katherine Polk Failla
United States District Judge
Southern District of New York
United States Courthouse
40 Foley Square
New York, New York

Re:           Building Service 32BJ Health Fund, et al.
                            v.
              Fifth Avenue Building Company, LLC, et al.
              S.D.N.Y. Docket No. 20-CV-6302 (KPF)

Dear Judge Failla,

       Please accept the following motion letter asking to adjourn the upcoming initial conference
scheduled for January 6, 2021 at 2:30 pm on the ground that the parties have mutually agreed to a
proposed case management plan. (A copy of the proposed plan is annexed as Exhibit “A”.)

        The underlying action was commenced by the plaintiffs (“Funds”), multi-employer fringe
benefits funds, pursuant to ERISA and the Taft-Hartley Act, seeking past due contributions,
payments for audit finding results, preliminary injunctive relief to compel payments, and for
statutory and contractual penalties for the non-payments or late payments of contributions owed
to the Funds. The action named nine separate defendants (“Defendants”), each party to a collective
bargaining agreement with Service Employees International Union, Local 32BJ (“Union”). The
Defendants are either commercial or residential building in Manhattan, which buildings employ
members of the Union. All of the buildings are managed by Cohen Brothers Realty, which
company is named as a party in interest.

       In the past months, after suit was initiated, almost all the past due contributions have been
paid. As such, the issue concerning injunctive relief is presently moot. The issues remaining
           Case 1:20-cv-06302-KPF Document 46 Filed 12/22/20 Page 2 of 2




  include addressing the disputes raised in connection with an audit findings covering the period of
  January 2015 through September 2018, and the assessment of interest and/or other ERISA relief.

         Settlement discussions have been ongoing. The parties will continue in their settlement
  discussions.

       Based upon the above the parties respectfully ask the Court to approve the proposed Case
  Management Plane and adjourn the initial conference sine die.

                                                      Respectfully submitted,
                                                      s/ Ira A. Sturm

  cc:    Jerold Goldberg, Esq. (By: ECF)


Application GRANTED. The pretrial conference scheduled for
January 6, 2021, is hereby ADJOURNED to May 19, 2021, at 10:00
a.m. The Court will enter the parties' proposed Case Management
Plan and Scheduling Order under separate cover.



Dated:    December 22, 2020                       SO ORDERED.
          New York, New York



                                                  HON. KATHERINE POLK FAILLA
                                                  UNITED STATES DISTRICT JUDGE
